I am of the opinion that the question here was one of fact for the trial court to determine, a jury having been waived, and that the decision in the case of Lee v. Pierce (1925)112 Okla. 212, 239 P. 989, relied on by the plaintiff but not mentioned in the majority opinion, should be controlling. In both cases the deviation and accident occurred while the servant was still approaching, but had not reached, his destination. The deviation in the Lee Case was four blocks on a trip of nine blocks, while here the deviation was but one mile on a trip of at least 50 miles. If, as it was held, the extent of the deviation in the Lee Case was one of fact, how can it be said it is one of law for this court in the instant case? I think it is not of controlling importance that the reason for the deviation was not shown in the Lee Case. In making the deviation in the instant case, the servant was on a double mission; he was on his own mission in going for his son, and he was at the same time still approaching his destination, and had not abandoned his master's business. In the Lee Case this court quoted with approval from a New York case and an Arkansas case rules that are applicable here. It also cites with approval the leading case of Ritchie v. Waller (1893)63 Conn. 155, 28 A. 29, 27 L. R. A. 165, 38 Am. St. Rep. 3 61, which reviews the authorities, both American and English, on the law of deviation in the case of boats and horse-drawn vehicles (it was before the advent of the automobile), and then sums up the matter as follows:
"Whether, then, the act of a servant, for which it is sought in a particular case to hold the master responsible, was done in the execution of the master's business within the scope of the employment, or not, must, from the nature of things, in most cases be a question of fact, to be determined as such by the jury or other trier, because no general rule of law has been, or probably can be, laid down, the application of which will determine the matter in all cases. Sometimes, however, this question is determined by the court as a matter of law. But in by far the greater number of cases where the question of the master's responsibility turns, as in the present case, principally upon the mere extent of deviation by the servant from the strict course of his employment or duty, it has been generally held to be one of fact and not of law. In such cases it is, and must usually remain, a question dependent upon the degree of deviation and all the attendant circumstances. In cases where the deviation is slight and not unusual, the court may and often will, as a matter of law, determine that the servant was still executing his master's business. So, too, where the deviation is very marked and unusual, the court in like manner may determine that the servant was not on the master's business at all, but on his own. Cases falling between these extremes will be regarded as involving *Page 563 
merely a question of fact, to be left to the jury or other trier of such questions."
In Pollock on Torts (9th Ed.) p. 88, the rule governing the law of deviation is stated thus:
"Not every deviation of the servant from the strict execution of duty, nor every disregard of particular instructions, will be such an interruption of the course of employment as to determine or suspend the master's responsibility. But where there is not merely deviation, but a total departure from the course of the master's business, so that the servant may be said to be 'on a frolic of his own,' the master is no longer answerable for the servant's conduct."
While there may be found cases on all sides of the question, the weight of authority supports the foregoing principles. Cooley on Torts (2d Ed.) p. 63; Berry, Law of Automobiles (7th Ed.) § 4369; Blashfield, Encyclopedia of Automobile Law, 3030; 39 C. J. 1297; 18 R.C.L. 795; 5 Am. Jur. 714; 22 A.L.R. 1404; 45 A.L.R. 482; 68 A.L.R. 1055; 80 A.L.R. 727. See, also, P. 
S. Taxi  Baggage Co. v. Cameron (1938) 183 Okla. 226,80 P.2d 618.
The authorities relied on by the majority do not, in my opinion, fit the facts in this case or justify a reversal. In the Heard Case (172 Okla. 180, 43 P.2d 1026), after reaching his destination, the servant went on an independent mission of his own to attend church. In the De Camp Case (134 Okla. 143,272 P. 475) the servant, on reaching a point one block west of his destination, went beyond his destination, and in an opposite direction therefrom, on an independent mission of his own to see a young lady friend. In the Drake Case (175 Okla. 414, 53 P.2d 255) the servant returned to Oklahoma City, and instead of going to his destination in the city, turned north and west a distance of many miles to another town to attend a basketball game. In the Carder Case (120 Okla. 179, 250 P. 906) the servant went a distance of ten miles out of his way to another town, on a mission purely his own to see a young lady friend. Thus it is seen that in none of these cases, except possibly in the Carder Case, was the servant still going on his way to his destination as in the instant case. The Carder Case involved more than a mere deviation, but it involved a marked and unusual departure to another town. The facts in all these cases are such that the only reasonable conclusion that could probably be drawn was that each constituted a complete departure from, and an abandonment of, the master's business. In such cases the question becomes one of law for the court.
I am convinced that the majority opinion, if it stands, will bring more confusion into this difficult question, and it will be construed as a departure from the general rule that has heretofore obtained in this state. It in effect holds that a slight deviation will as a matter of law relieve the master from liability.
I am therefore of the opinion that it was for the trial court as the trier of the facts to determine whether the servant was at the time of the accident acting within the general scope of his employment, and I respectfully dissent to the opinion of the majority.
Mr. Justice RILEY concurs in this dissent.